EXHIBIT 10.4

ST. JUDE MEDICAL, INC. 2007 STOCK INCENTIVE PLAN

NOTICE OF NON-QUALIFIED
STOCK OPTION GRANT

          This certifies that ________________ has an option to purchase
________________ shares of common stock, $.10 par value, of St. Jude Medical,
Inc., a Minnesota corporation.

 

 

 

Social Security Number: ___________________

 

 

 

Address: ________________________________

 

 

 

Grant Date: _______________________, 20____

 

 

 

Purchase Price Per Share: $__________________

 

 

 

Expiration Date: __________________________

 

 

 

Exercisable Date: [vesting schedule]

          This stock option is governed by, and subject in all respects to, the
terms and conditions of the Non-Qualified Stock Option Agreement, a copy of
which is attached to and made a part of this document, and the St. Jude Medical,
Inc. 2007 Stock Incentive Plan, a copy of which is available upon request. This
Notice of Non-Qualified Stock Option Grant has been duly executed, by manual or
facsimile signature, on behalf of St. Jude Medical, Inc.

 

 

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------



ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

          This Non-Qualified Stock Option Agreement is between St. Jude Medical,
Inc., a Minnesota corporation (the “Company”), and you, the person named in the
attached Notice of Non-Qualified Stock Option Grant (the “Notice”). This
Agreement is effective as of the date of grant set forth in the attached Notice
(the “Grant Date”).

          The Company desires to provide you with an opportunity to purchase
shares of the Company’s Common Stock, $.10 par value (the “Common Stock”), as
provided in this Agreement in order to carry out the purpose of the St. Jude
Medical, Inc. 2007 Stock Incentive Plan, as amended from time to time (the
“Plan”).

          Accordingly, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and you hereby agree as
follows:

          1.          Grant of Option.

          The Company hereby grants to you, effective as of the Grant Date, the
right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of Common Stock set forth in the attached Notice, on the terms
and conditions contained in this Agreement and in accordance with the terms of
the Plan. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

          2.          Exercise Price.

          The per share purchase price of the shares subject to the Option shall
be the purchase price per share set forth in the attached Notice.

          3.          Term of Option and Exercisability.

          The term of the Option shall be for a period of eight years from the
Grant Date, terminating at the close of business on the expiration date set
forth in the attached Notice (the “Expiration Date”) or such shorter period as
is prescribed in Section 5 of this Agreement. The Option shall become
exercisable, or vest, on the date or dates and in the amount or amounts set
forth in the attached Notice, subject to the provisions of Section 4 and
Section 5 of this Agreement. To the extent the Option is exercisable, you may
exercise it in whole or in part, at any time, or from time to time, prior to the
termination of the Option.

          4.          Change of Control.

          Notwithstanding the vesting provisions contained in Section 3 above,
but subject to the other terms and conditions contained in this Agreement, from
and after a Change of Control (as defined below) the Option shall become
immediately exercisable in full. As used herein, “Change of Control” shall mean
any of the following events:

2

--------------------------------------------------------------------------------



          (a)          the acquisition by any person, entity or “group,” within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than the Company or any of its
Affiliates, or any employee benefit plan of the Company and/or one or more of it
Affiliates, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities in a transaction or series of transactions
not approved in advance by a vote of at least three-quarters of the Continuing
Directors (as defined below); or

          (b)          individuals who, as of the Grant Date, constitute the
Board of Directors of the Company (generally the “Directors” and as of the Grant
Date the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Grant Date whose nomination for election was approved in advance by a vote of at
least three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or

          (c)          the consummation of a reorganization, merger,
consolidation, liquidation or dissolution of the Company or of the sale (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company other than a reorganization, merger, consolidation,
liquidation, dissolution or sale approved in advance by a vote of at least
three-quarters of the Continuing Directors; or

          (d)          the first purchase under any tender offer or exchange
offer (other than an offer by the Company or any of its Affiliates) pursuant to
which shares of Common Stock are purchased; or

          (e)          at least a majority of the Continuing Directors
determines in their sole discretion that there has been a change in control of
the Company.

          5.           Effect of Termination of Board Service.

          (a)          If your employment terminates by reason of your death,
the Option may be exercised at any time within 12 months after the date of your
death, to the extent that the Option was exercisable by you on the date of
death, by your personal representatives or administrators or by any person or
persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution, subject to the condition that the Option shall not
be exercisable after the Expiration Date of the Option.

          (b)          If your employment terminates by reason of Disability,
you may exercise the Option at any time within 12 months after such termination,
to the extent that the Option was exercisable by you on the date of such
termination, subject to the condition that the Option shall not be exercisable
after the Expiration Date of the Option. For purposes of this Section 5,
“Disability” means total and permanent disability as approved by the Committee
administering the Plan.

3

--------------------------------------------------------------------------------



          (c)          If your employment terminates by reason of Early
Retirement or Normal Retirement, you may exercise the Option at any time within
36 months after such termination, to the extent that the Option was exercisable
by you on the date of such termination, subject to the condition that the Option
shall not be exercisable after the Expiration Date of the Option. For purposes
of this Section 5, “Normal Retirement” means retirement on or after age 65 and
“Early Retirement” means retirement with the consent of the Committee.

          (d)          If your employment terminates for Cause, the Option shall
terminate immediately upon such termination and shall not be exercisable
thereafter. For purposes of this Section 5, “Cause” refers to (i) the felony
conviction of the employee, (ii) the failure of the employee to contest the
prosecution of a felony, or (iii) the willful misconduct, dishonesty or
intentional violation of a statute, rule or regulation by the employee, any of
which in the judgment of the Company, is harmful to the business or reputation
of the Company.

          (e)          If your employment is terminated for any reason other
than your death, Disability, Normal Retirement or Early Retirement, or for
Cause, you may exercise the Option at any time within 90 days after the date of
such termination of employment, to the extent that the Option was exercisable by
you on the date of such termination, subject to the condition that the Option
shall not be exercisable after the Expiration Date of the Option. However, if
concurrently with the termination of your employment you become a consultant to
the Company pursuant to a written consulting agreement, then you may continue to
exercise the option at any time until 90 days after the date of termination of
such consulting agreement, to the extent the Option was exercisable by you on
the date of your termination of employment, subject to the condition that the
Option will not be exercisable after the Expiration Date of the Option.

          6.           Method of Exercising Option.

          (a)          Subject to the terms and conditions of this Agreement,
you may exercise your Option by following the procedures established by the
Company from time to time. In addition, you may exercise your Option by written
notice to the Company as provided in Section 9(h) of this Agreement that states
(i) your election to exercise the Option, (ii) the Grant Date of the Option,
(iii) the purchase price of the shares, (iv) the number of shares as to which
the Option is being exercised, (v) the manner of payment and (vi) the manner of
payment for any income tax withholding amount. The notice shall be signed by you
or the Person or Persons exercising the Option. The notice shall be accompanied
by payment in full of the exercise price for all shares designated in the
notice. To the extent that the Option is exercised after your death, the notice
of exercise shall also be accompanied by appropriate proof of the right of such
Person or Persons to exercise the Option.

          (b)          Payment of the exercise price shall be made to the
Company through one or a combination of the following methods:

 

 

 

              (i)          cash, in United States currency (including check,
draft, money order or wire transfer made payable to the Company); or

 

 

 

              (ii)         delivery (either actual delivery or by attestation)
of shares of Common Stock acquired by you more than six months prior to the date
of exercise having a Fair Market Value on the date of exercise equal to the
Option exercise price. You shall represent and warrant in writing that you are
the owner of the shares so delivered, free and clear of all liens, encumbrances,
security interests and restrictions, and you shall duly endorse in blank all
certificates delivered to the Company.

4

--------------------------------------------------------------------------------




          7.           Taxes.

          (a)          You acknowledge that you will consult with your personal
tax advisor regarding the income tax consequences of exercising the Option or
any other matters related to this Agreement. In order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you, if and to the extent required by applicable law.

          (b)          In accordance with the terms of the Plan, and such rules
as may be adopted by the Committee administering the Plan, you may elect to
satisfy any applicable tax withholding obligations arising from the exercise of
the Option by (i) delivering cash (including check, draft, money order or wire
transfer made payable to the order of the Company ), (ii) having the Company
withhold a portion of the shares of Common Stock otherwise to be delivered upon
exercise of the Option having a Fair Market Value equal to the amount of such
taxes or (iii) delivering to the Company shares of Common Stock having a Fair
Market Value equal to the amount of such taxes. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share. Your election must be made on or before the date
that the amount of tax to be withheld is determined.

          8.           Adjustments.

          In the event that any dividend or other distribution (whether in the
form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company or other similar corporate
transaction or event affects the shares covered by the Option such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the attached
Notice of Non-Qualified Stock Option Grant and this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
adjust any or all of the number and type of the shares covered by the Option and
the exercise price of the Option.

          9.           General Provisions.

          (a)          Interpretations. This Agreement is subject in all
respects to the terms of the Plan. A copy of the Plan is available upon your
request. Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee administering the Plan, and such determination shall
be final, conclusive and binding upon all parties in interest.

5

--------------------------------------------------------------------------------



          (b)          No Rights as a Shareholder. Neither you nor your legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option.

          (c)          No Right to Employment. Nothing in this Agreement or the
Plan shall be construed as giving you the right to be retained as an employee of
the Company. In addition, the Company may at any time dismiss you from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

          (d)          Option Not Transferable. Except as otherwise provided by
the Plan or by the Committee administering the Plan, the Option shall not be
transferable other than by will or by the laws of descent and distribution or to
a family member in accordance with Section 6(h)(v) of the Plan and the Option
shall be exercisable during your lifetime only by you or, if permissible under
applicable law, by your guardian or legal representative. The Option may not be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company.

          (e)          Securities Matters. The Company shall not be required to
deliver any shares of Common Stock until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

          (f)          Headings. Headings are given to the sections and
subsections of this Agreement solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of this Agreement or any provision hereof.

          (g)          Governing Law. The internal law, and not the law of
conflicts, of the State of Minnesota will govern all questions concerning the
validity, construction and effect of this Agreement.

          (h)          Notices. You should send all written notices regarding
this Agreement or the Plan to the Company at the following address:

 

 

 

St. Jude Medical, Inc.
One St. Jude Medical Drive
St. Paul, MN 55117
Attn.: Stock Plan Administrator

          (i)          Notice of Non-Qualified Stock Option Grant. This
Non-Qualified Stock Option Agreement is attached to and made part of a Notice of
Non-Qualified Stock Option Grant and shall have no force or effect unless such
Notice is duly executed and delivered by the Company to you.

* * * * * * * *

6

--------------------------------------------------------------------------------